               Case 5:18-cr-00258-EJD Document 557 Filed 10/27/20 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 VANESSA BAEHR-JONES (CABN 281715)
   Assistant United States Attorneys
 7
          150 Almaden Boulevard, Suite 900
 8        San Jose, California 95113
          Telephone: (408) 535-5061
 9        Fax: (408) 535-5066
          Robert.Leach@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN JOSE DIVISION
14

15   UNITED STATES OF AMERICA,                       ) Case No. CR 18-258 EJD
                                                     )
16           Plaintiff,                              ) STIPULATION AND [PROPOSED] ORDER
                                                     ) REGARDING PASSPORT
17      v.                                           )
                                                     )
18   RAMESH “SUNNY” BALWANI,                         )
                                                     )
19           Defendant.                              )
                                                     )
20                                                   )

21                                              STIPULATION
22           WHEREAS, on June 15, 2018, as a condition of his release in the above-entitled action, the
23 Court ordered Defendant Ramesh Balwani to surrender possession of his passport to U.S. Pretrial

24 Services.

25           WHEREAS, Mr. Balwani’s passport expired on June 26, 2019.
26           WHEREAS, on May 15, 2020, Mr. Balwani and the government filed a Stipulation and Proposed
27 Order for temporary release of Mr. Balwani’s passport to the custody of defense counsel. Dkt. 398. The

28 stipulation stated in substance that Mr. Balwani wished to renew his passport, as well as a visa to India

     STIPULATION & [PROPOSED] ORDER
     CASE NO. 18-258 EJD                             1
              Case 5:18-cr-00258-EJD Document 557 Filed 10/27/20 Page 2 of 3




 1 that expired in 2019, to ensure that he would be able to travel to India to visit and care for his elderly

 2 mother, whose health was in rapid decline.

 3          WHEREAS, just after the parties filed the stipulation on May 15, 2020, Mr. Balwani learned that

 4 his mother had passed away.

 5          WHEREAS, after Mr. Balwani’s mother’s passing, Mr. Balwani, through counsel, expressed a

 6 desire to renew his passport and the visa to permit travel to India to perform rites in relation to his

 7 mother’s death, and on or about May 20, 2020, the parties submitted an amended stipulation in light of

 8 Mr. Balwani’s mother’s passing. Dkt. 401.

 9          WHEREAS, on May 20, 2020, the Court ordered U.S. Pretrial Services to release Mr. Balwani’s

10 passport to his counsel on a temporary basis for the purpose of permitting counsel to arrange for the

11 renewal of Mr. Balwani’s passport and visa to travel to India. Dkt. 402.

12          WHEREAS, on July 23 and 25, 2020 Mr. Balwani, through counsel, informed the government

13 that he was able to renew his passport but that the Indian government was not issuing visas due to

14 Covid-related restrictions.

15          WHEREAS, Mr. Balwani informed the government on July 25, 2020 that attorney Robin

16 Linsenmayer of Orrick Herrington & Sutcliffe would hold the passport until Mr. Balwani could obtain

17 an Indian visa and arrange for travel.

18          WHEREAS, because of such travel restrictions related to COVID-19, Mr. Balwani has not yet

19 been able to travel to India. Mr. Balwani still desires to travel to India to honor his mother with his

20 family according to religious tradition.

21          WHEREAS, on October 22, 2020, the government asked counsel for Mr. Balwani about the

22 status of the passport and, on October 23, 2020, the government requested that it be returned to U.S.

23 Pretrial Services.

24          WHEREAS, the parties understand and acknowledge that Mr. Balwani may seek release of his

25 passport for the purpose of obtaining a visa and traveling to India if and when the Government of India

26 resumes issuing visas, and provided any such travel does not interfere with required appearances before

27 the Court.

28          THEREFORE, the parties stipulate and agree that Mr. Balwani shall return his passport to U.S.

     STIPULATION & [PROPOSED] ORDER
     CASE NO. 18-258 EJD                              2
              Case 5:18-cr-00258-EJD Document 557 Filed 10/27/20 Page 3 of 3




 1 Pretrial Services at 280 South 1st Street, #1150, Robert F. Peckham Federal Building and Courthouse,

 2 San Jose, CA 95113, on or before Friday, October 30, 2020.

 3           IT IS SO STIPULATED.

 4 DATED: October 26, 2020                               STEPHANIE M. HINDS
                                                         Attorney for the United States,
 5                                                       Acting Under Authority Conferred
                                                         By 28 U.S.C. § 515
 6
                                                         ______/s/__________________
 7
                                                         ROBERT S. LEACH
 8                                                       JEFF SCHENK
                                                         JOHN C. BOSTIC
 9                                                       VANESSA BAEHR-JONES
                                                         Assistant United States Attorneys
10

11 DATED: October 26, 2020                               ORRICK, HERRINGTON & SUTCLIFFE LLP
12                                                              /s/
13                                                       ________________________________
                                                         JEFFREY B. COOPERSMITH, ESQ.
14                                                       Attorneys for Ramesh “Sunny” Balwani

15

16                                           [PROPOSED] ORDER

17          With the consent of the parties, and good cause appearing, IT IS HEREBY ORDERED that Mr.

18 Balwani shall return his passport to U.S. Pretrial Services at 280 South 1st Street, #1150, Robert F.

19 Peckham Federal Building and Courthouse, San Jose, CA 95113, on or before Friday, October 30, 2020.

20 This order is without prejudice to Mr. Balwani seeking return of the passport and permission to travel to

21 India in the future.

22          IT IS SO ORDERED.

23

24 DATED: ___________________                            ________________________________________
                                                         THE HONORABLE SUSAN VAN KEULEN
25                                                       United States Magistrate Judge

26

27

28

     STIPULATION & [PROPOSED] ORDER
     CASE NO. 18-258 EJD                             3
